Appeal by the People from an order of the Supreme Court, Queens County (Friedmann, J.), dated August 6, 1985, which granted the defendant’s motion to suppress physical evidence.
Order affirmed.
The statutes upon which the People rely to justify the warrantless search of the defendant’s premises (see, Vehicle and Traffic Law § 415-a; NY City Charter § 436) have been declared unconstitutional (see, People v Burger, 67 NY2d 338). There being no other basis for upholding the validity of the search, the order must be affirmed. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur. [See, 129 Misc 2d 747.]